DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/7/2022 has been entered.
Response to Arguments
Applicant's amendments and remarks filed 7/7/2022 have been considered but are not fully persuasive and merit new grounds for rejection under 35 U.S.C. §§ 112(a) and (b).
On p. 5 of the Remarks, applicant discusses the Sahin reference and states that Sahin does not teach “provision of a predetermined schedule of activities on a discernable user interface and the interruption of that schedule upon detection of onset of an adverse condition to provide an alternative sequence of events as a coping strategy on the user discernable interface,” and rebuts the rejection by stating that all of these features are not taught in ¶[0067] of Sahin.
However, in the rejection below, the first sequence of routines that are temporally arranged to correspond to a predetermined schedule of activities is taught in ¶[0067] because a caregiver pre-programs an evaluation, for example. The recordation of the user is taught in ¶[0060] as the teachings of Sahin include audio and video recordings of the user activities. The programmable scheduler being configured to reproduce said first sequence of routines in a time related sequence on said discernible user interface is taught in ¶[0042] because as used, reproduced appears to be used similarly to “present” as in the activities are recorded and presented on a display, see claim 5 for a similar use, the assessment activities are, in a time-related sequence, displayed to the user). Lastly, the intended use of assisting a user in completing said routines and thereby adhering to said predetermined schedule of activities is taught in several places including ¶[0098], ¶¶[0100-0101], ¶[0144] because the wearable device is configured to coach the user via, e.g., tele-prompter. Applicant has failed to address the full rejection but instead only rebuts ¶[0067].
Additionally, it appears that Applicant is interpreting the claims to require that the user discernible interface be tied explicitly to the user. A user interface, or user discernible interface, is a term of art that indicates a hardware or software interface between a human and a computer or computer program. The user discernible interface of claim 1 is not restricted for use to any particular person (the “user” of the instant claims), but instead can be met by the caregiver’s user interface. As Applicant uses the transitional phrase “comprising,” other persons interfacing with the device can be taught by the prior art. Applicant also seems to be attaching a particular format or configuration to the claimed reproduction of the schedule of activities but has instead claimed it functionally: “said programmable scheduler being configured to reproduce said first sequence of routines in a time related sequence on said discernible user interface.” This does not require any particular format or specific display of a type of schedule, but encompasses any time related sequence of the first sequence of routines on the discernible user interface. Therefore, the user interface which prompts the user through the assessment activities- as scheduled by the evaluator and caregiver- meets this functional requirement. If Applicant’s invention structure differs from the prior art, then these structural differences should be highlighted in the claims, rather than relying on functional results alone.
A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
On. p. 7, Applicant states that ¶[0194] of Sahin is directed to “monitoring responses to external stimuli and identifying departure from an expected response.” For clarity, the cited paragraphs ¶[0192] and ¶[0194] are reproduced (emphasis added):
[0192]
In some implementations, the physiological data and/or historic data are reviewed to identify susceptibility of the individual to future atypical behavioral episodes (740). As described above, various physiological data captured by the wearable data collection device and/or peripheral devices in communication with the wearable data collection device such as, in some examples, heart and breath data 116 e, EMG data 116 i, or EEG data 116 f, described in relation to FIG. 1A, as well as voice pitch changes (e.g. derived from audio recording data 116 a) may be compared to common physiological factors leading up to atypical behavior episodes. The comparison, for example, can be both objective and subjective. Objective comparison of physiological data, for example, can include comparing the individual's physiological data to that of other individuals exhibiting atypical behavioral episodes similar to those of the individual and/or other individuals diagnosed similarly to the individual (e.g., ASD level identification). Subjective comparison of physiological data, for example, can include comparing the individual's present physiological data to historic physiological data of the individual that has been flagged as leading to a past atypical behavioral episode. The comparison may result in a numeric value indicative of present relative susceptibility to an atypical behavioral episode.
[0194]
If the review outcome is indicative a likelihood of an impending atypical behavioral episode (742), in some implementations, feedback related to anticipation of a potential atypical behavioral episode is presented (744). In some implementations, a caregiver is alerted to the likelihood of an impending atypical behavioral episode. For example, the wearable data collection device donned by the caregiver may present an audible and/or visual warning regarding the likelihood of an impending atypical behavioral episode and, potentially, an indication of the type of atypical behavior anticipated (e.g., acting out, stimming, etc.). Furthermore, the caregiver may be prompted with recommendations of measures to take to best prevent, redirect, and/or minimize the atypical behavioral episode. In some implementations, the individual is alerted to the likelihood of an impending atypical behavioral episode. The wearable data collection device donned by the individual, for example, may present an audible and/or visual warning regarding the likelihood of an impending atypical behavioral episode similar to the warning supplied to the caregiver. Further, the individual may be prompted with recommendations of measures to take to minimize or protect against the impending behavioral episode. The individual, in some implementations, may be presented with feedback designed to divert a pending atypical behavioral episode. For example, feedback may be presented via the individual's wearable data collection device (e.g., visual, audible, tactile, etc.) designed to alter one or more physiological conditions indicative of a pending atypical behavioral episode. The feedback, in a particular example, may be designed to calm the emotional state of the individual or focus the individual's attention to divert from a present thought pattern. A variety of particular feedback examples follow. The individual may be presented with a short episode of a game that has proven previously to attract the attention of this individual or others like this individual. The individual may be encouraged to focus on a particular sensation and try to eliminate another sensation from mind. The individual may be instructed to chew or crunch on a food or toy that provides comfort or inward focus for the individual. In a particular example, turning to FIG. 7D, a screen shot 760 includes a prompt pane 762 encouraging the user to relax alongside an image pane 764 configured to provide a pleasurable sensory experience for the user.
It is unclear to the Examiner how the above emphasized portions of cited paragraphs ¶[0192] and ¶[0194] do not meet the limitations cited including assisting a user in alleviating onset of an adverse situation beyond that envisaged in said predetermined schedule of activities. Further, the Examiner cited ¶[0197] for the recordation feature: 
[197]
At this point, in some implementations, the method 700 may return to step 702 of FIG. 7A and continue to collect video and/or audio data. In other implementations, the method 700 may further record presentation of feedback such that later analysis can discern whether a particular feedback style appears to stem atypical behavioral episodes in the individual or not.
On p. 8, Applicant states that Sahin does not teach “the cause of the impending atypical behavior is removed or that the activities in which the user is engaged are stopped.” In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “the cause of the impending atypical behavior is removed or that the activities in which the user is engaged are stopped”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Regarding claim 5, Remarks found on p. 9, Applicant states that Sahin does not replace the second sequence of events with the first sequence of events. This appears to be based on Applicant’s assertion that Sahin does not teach a second sequence of events whatsoever, which is addressed above. As stated in the rejection, Sahin teaches said programmable scheduler is configured to determine completion of the coping strategy and upon completion, the programmable scheduler is configured to reproduce its scheduled activity (after the interventions described in ¶[0192-0196], return to the previous activity in ¶[0197]) for said designated period (as taught in Claim 1 by Vaughan). In ¶[0197] Sahin does not merely suggest “continuing” but rather reverting to the activities that were predetermined before interruption to implement the sequence of events comprising the user’s coping strategy.
Regarding claim 9, Remarks found on p. 9, Applicant states, that Sahin does not teach “a geo-fencing function configured to provide indications of location and to provide directions to a desired location through said discernible user interface” and dismisses cited paragraphs of Sahin ¶[0294] and ¶[0298] as “the provision of location data but do not suggest the display of information to get to a desired location.”
This is unpersuasive because in ¶[0268] the geo-fencing function is taught as “. In identifying geographic (and, optionally temporal) “hot spots”, the system 1100 may further evolve the capability of issuing warnings to other individuals (or caregivers thereof) within the suspect geographic area at a suspect time,” and in ¶[0264] the directions are recited as “directing a medic at a treatment facility to the current location of the individual 1102. The wearable data collection device 1104, for example, may derive coordinates (e.g., GPS coordinates, an address, etc.) for directing aid to the individual”. As pointed out above, the user discernible interface as taught is not limited to the recited “user” but also may be “discernible” by a medic.
Regarding claim 18, Remarks found on p. 9, Applicant states that Sahin has “no indication” of storing multiple coping strategies and selecting between them. However, Applicant is directed to the reproduction of ¶¶[0194 and 0197] above, including: 
“The individual, in some implementations, may be presented with feedback designed to divert a pending atypical behavioral episode. For example, feedback may be presented via the individual's wearable data collection device (e.g., visual, audible, tactile, etc.) designed to alter one or more physiological conditions indicative of a pending atypical behavioral episode. The feedback, in a particular example, may be designed to calm the emotional state of the individual or focus the individual's attention to divert from a present thought pattern. A variety of particular feedback examples follow. The individual may be presented with a short episode of a game that has proven previously to attract the attention of this individual or others like this individual. The individual may be encouraged to focus on a particular sensation and try to eliminate another sensation from mind. The individual may be instructed to chew or crunch on a food or toy that provides comfort or inward focus for the individual. In a particular example, turning to FIG. 7D, a screen shot 760 includes a prompt pane 762 encouraging the user to relax alongside an image pane 764 configured to provide a pleasurable sensory experience for the user.”
This citation above includes several coping strategies that are made record of in the programmable scheduler. As stated in the rejection, Sahin further teaches wherein a plurality of coping strategies is retained by said programmable scheduler and said monitor provides inputs to said programmable scheduler determine which of said coping strategies is appropriate (¶[0194] feedback that has proven effective before with the instant individual or other individual’s historically, ¶[0197] review of particular feedback styles effectiveness with the individual).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Specification
The disclosure is objected to because of the following informalities: on p. 4 “Examples of such interfaces are known by there trade names…” should be corrected.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2 and 4-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claims 1-2 and 4-21, “to assist in alleviating onset of an adverse situation beyond that envisaged in said predetermined schedule of activities,” lacks adequate written description and is determined to be new matter. The specification does not mention what this “adverse situation beyond that envisaged” in the schedule of activities may be considered, or what constitutes the difference between the envisaged adverse event and the adverse event beyond the envisaged adverse event. There is no disclosure of envisaging, estimating, or otherwise determining or evaluating the severity of an adverse event, so it’s unclear what disclosure, if any, describes this portion of the claims or shows that Applicant had possession of such a feature at the time of filing.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “to assist in alleviating onset of an adverse situation beyond that envisaged in said predetermined schedule of activities,” is indefinite because it lacks consistent antecedent basis with the previously recited “an adverse situation,” and because it does not clearly set forth what function or structure it is describing. The claims do not recite “envisaging” an adverse situation in the predetermined schedule of activities- is the first recited adverse advent an activity in the schedule? If not, it’s unclear what “that” represents in “beyond that envisaged in said predetermined schedule of activities,”. It is additionally noted that “to assist” in this limitation and throughout, indicates that the result of the claimed function is an intended use of the programmable system, which renders this limitation further indefinite because it doesn’t clearly set forth what structural feature is defined by this function.
Further with respect to claim 1, the limitation “to permit a predetermined schedule of activities for a user for a designated period to be recorded,” renders the claims indefinite because it’s not clear whether the user is recorded, or the activities for a user only during a designated period are recorded, or whether this limitation refers to noting a predetermined schedule of the user’s activities during a designated period before the activities are performed or as they are performed by the user. The use of “predetermined” suggests that the recording is performed prior to the user’s performance of the routine. It’s also not clear whether Applicant is claiming recordation as in, video recording of a user or the activities of a user during a designated time, or as in making a record of the user’s activities during a designated time. Further because the “to be recorded” phrasing is claimed as an intended use of the device, it’s unclear what structure of the device performs the recording function- e.g. a memory or storage device, a processor, etc. 
Further with respect to claim 1, the limitations: “a first sequence of routines,” (line 7) “a time related sequence,” (line 10) “said first sequence of routines,” (lines 9-10 and 17) “said routines,” (line 11) “second sequence of events,” (line 12) and “said second sequence of events” (lines 19-20) lack consistent antecedent basis. Applicant is using multiple labels for the first sequence of routines, and should amend to use one consistently to correct the lack of consistent antecedent basis. Additionally, “second sequence of events” lacks antecedent basis because there is no “first sequence of events” recited. Applicant appears to be referred to the “first sequence of routines,” but as pointed out above, this should be corrected to use consistent labels. Further, “predetermined schedule of activities,” (line 8) “said predetermined schedule,” (line 11) and “said predetermined schedule of activities,” (line 14) suffers from the same lack of consistent labeling.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sahin (U.S. Patent Application Publication No. 2015/0099946,) hereinafter referred to as Sahin; in view of Vaughan (U.S. Patent Application Publication No. 2019/0043610,) hereinafter referred to as Vaughan.
Regarding claim 1, Sahin teaches a personal management device (¶[0012], ¶[0042] data collection device for a user) having
a processor (¶[277]),
a programmable scheduler communicating with said processor to allocate activities to specific time intervals (¶[0067] software application on user’s device and on caregiver’s device), a discernible user interface (¶[0042] first portion of data collection device displays information and has a user interface), at least one biometric sensor associated with said discernable user interface (¶[0046] data collection device includes data collection sensors), each such sensor configured to provide a signal indicative of a respective parameter (¶[0050] EKG, EEG, EMG, breathing rate, heart rate, etc.), and a monitor configured to receive said signal from each of said biometric sensors (Fig. 11 depicts the sensors and parameters worn by the person in the left area of the diagram, and the information busses transferring data to the data and analysis modules on the upper right section of the diagram) and operate on said signals to determine imminent onset of an adverse situation (¶[0192], ¶[0194] detecting an undesired behavioral event or emotional state), said programmable scheduler being configured to permit a first sequence of routines that are temporally arranged to correspond to a predetermined schedule of activities (¶[0067] for example an evaluation session with parameters set by a caregiver, i.e. programmed) for a user to be recorded (¶[0060] audio and video recordings of the user activities) and said programmable scheduler being configured to reproduce said first sequence of routines in a time related sequence on said discernible user interface (¶[0042] reproduced appears to be used similarly to “present” as in the activities are recorded and presented on a display, see claim 5 for a similar use, the assessment activities are, in a time-related sequence, displayed to the user) to assist a user in completing said routines and thereby adhering to said predetermined schedule of activities (¶[0098] wearable device prompts user, ¶¶[0100-0101], ¶[0144] coaching the user via, e.g., tele-prompter), said programmable scheduler being further configured to record a second sequence of events corresponding to a user’s coping strategy to assist in alleviating onset of an adverse situation beyond that envisaged in said predetermined schedule of activities (¶[0194] recording of a session includes “feedback” which are coping methods provided to the user, including those which were previously recorded as helpful including determining effectiveness of provided guidance in ¶[0197], ¶[0199])  
said monitor configured to respond to attainment of a threshold levels derived from at least one of said signals from said biometric sensors indicative of onset of an adverse situation (¶[0192], ¶[0194] detecting an undesired behavioral event or emotional state) to interrupt said reproduction of said first sequence of routines corresponding to said predetermined schedule of activities for said designated period on said discernible user interface (¶[0194] prompt user with recommendations of measures to take to minimize or protect against the impending behavioral episode, see Fig. 7D and other examples) and configure said programmable scheduler (¶[0192], ¶[0194] software application on the device) to recall said second sequence of events to implement said coping strategy and reproduce said second sequence of events on said user discernible interface to assist said user in implementing said coping strategy (¶[0194] recording of a session includes “feedback” which are coping methods provided to the user, including those which were previously recorded as helpful, ¶[0197]).
Sahin teaches recording of a schedule of events and recording a user’s coping strategy as in, capturing a user’s events during a directed or undirected use session, and capturing a user’s implementation of directed coping strategies. 
Sahin also teaches that the monitor includes a training/feedback mode for recording the user accomplishing a specified list of activities that have included assigned tasks/steps (¶[0215], ¶[0221], ¶[0231], ¶[0260], ¶[0261], etc. which may be considered a schedule of specified activities), but Sahin doesn’t teach assigning a schedule of specified activities to the user for a designated period of time as a predetermined routine.
It is the Examiner’s position that the tele-prompting and other coaching taught in Sahin meets the requirement of an intended use of assisting the user in adhering to a predetermined schedule of activities as it is directed to assessments as well as daily wear.
Attention is brought to the Vaughan reference, which teaches a scheduler, which enables a schedule of specified activities for a user for a designated period (¶[0110] “prescribed activities or trainings…for specific durations or, at specific times or instances…”). In case the Applicant disagrees with the Examiner’s position about 
Both Sahin and Vaughan discuss the importance and benefits of providing regular, objective training and assessment to individuals with Autism Spectrum Disorder (ASD) (Sahin: ¶[0051], Vaughan: ¶[0110]) and are analogous art to the claimed invention (Specification filed 4/30/2019 ¶[0002-0003]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the ASD assistance device and applications to include a regularly scheduled, prescribed/assigned list of activities, as taught by Vaughan, because it provides benefit to the family, is inexpensive, objective, and easy to understand (Sahin ¶[0012]).
Regarding claim 2, Sahin, as modified by Vaughan teaches the device of claim 1.
Sahin further teaches wherein said monitor is connected to a communication module, said communication module configured to generate an alert to a supervising person upon said monitor responding to attainment of said threshold level (¶[0195] alert to a caregiver when threshold limits are hit as taught in ¶[0194]).
Regarding claim 4, Sahin, as modified by Vaughan, teaches the device of claim 3.
Sahin further teaches wherein said programmable scheduler is configured to determine completion of a scheduled activity and upon completion said programmable scheduler is configured to record (¶[0060] audio and video recordings of the user activities) a reward to the user (¶[0131], ¶[0200], ¶[0210]).
Regarding claim 5, Sahin, as modified by Vaughan, teaches the device of claim 3.
Sahin further teaches wherein said programmable scheduler is configured to determine completion of the coping strategy and upon completion, the programmable scheduler is configured to reproduce its scheduled activity (after the interventions described in ¶[0192-0196], return to the previous activity in ¶[0197]) for said designated period (as taught in Claim 1 by Vaughan).
Regarding claim 6, Sahin, as modified by Vaughan, teaches the device of claim 1.
Sahin further teaches wherein the personal management device is a wearable device having said discernible user interface to prompt the required activity (¶[0042], for example, Figs. 5C and 5D).
Regarding claim 7, Sahin, as modified by Vaughan, teaches the device of claim 6.
Sahin further teaches wherein said discernible user interface is a viewable screen (¶[0042]).
Regarding claim 8, Sahin, as modified by Vaughan, teaches the device of claim 6.
Sahin further teaches wherein the biometric indicators include at least one of pulse (¶[0050] heart rate), breathing rate (¶[0050] breathing rate), blood pressure (¶[0238] blood dynamics), body temperature (¶[0118] skin temperature, ¶[0238] skin or body temperature), skin condition (¶[0238] GSR or skin conductance) and rate of movement (¶[0048], ¶[0238] vestibular dynamics) that are integrated in to the wearable device (¶[0046], ¶[0238]).
Regarding claim 9, Sahin, as modified by Vaughan, teaches the device of claim 1.
Sahin further teaches including a geo-fencing function configured to provide indications of location and to provide directions to a desired location through said discernible user interface (¶[0264], ¶[0268]).
Regarding claim 10, Sahin, as modified by Vaughan, teaches the device of claim 1.
Sahin further teaches wherein said scheduler is configured to organize said sequence of activities as routines with each routine comprised of one or more tasks with each task itself comprising one or more steps (Fig. 5B shows the routine of different tasks, each task comprising at least one step, for example Figs. 5C-D).
Regarding claim 11, Sahin, as modified by Vaughan, teaches the device of claim 10.
Sahin further teaches wherein said steps are communicated to said user through said discernible user interface (¶[0042]).
Regarding claim 12, Sahin, as modified by Vaughan, teaches the device of claim 11.
Sahin further teaches wherein said discernible user interface is a visible display (¶[0042]).
Regarding claim 13, Sahin, as modified by Vaughan, teaches the device of claim 12.
Sahin further teaches wherein said steps are communicated as pictograms (¶[0108], ¶[0194]).
Regarding claim 14, Sahin, as modified by Vaughan, teaches the device of claim 11.
Sahin further teaches wherein said programmable scheduler is configured to organize said coping strategy as a routine having designated tasks and steps (Sahin: ¶¶[0194-0195], Vaughan is clearer about scheduling a predetermined assigned routine for the subject as taught in claim 1).
Regarding claim 15, Sahin, as modified by Vaughan, teaches the device of claim 14.
Sahin further teaches wherein a plurality of coping strategies is retained by said scheduler and said monitor is configured to provide inputs to said scheduler to determine which of said coping strategies is appropriate (¶[0194], ¶[0197]).
Regarding claims 16 and 19, Sahin, as modified by Vaughan, teaches the device of claim 15/18.
Sahin further teaches wherein said monitor is configured to compare signals received from each of said biometric sensors to historical records to determine an appropriate coping strategy (¶[0192] comparing historic data to current data, ¶[0194] feedback that has proven effective before with the instant individual or other individual’s historically, ¶[0197] review of particular feedback styles effectiveness with the individual).
Regarding claims 17 and 20, Sahin, as modified by Vaughan, teaches the device of claim 15/19.
Sahin further teaches wherein said monitor is configured to observe response of said user to a selected coping strategy and to store said response in said historical records (¶[0197]).
Regarding claim 18, Sahin, as modified by Vaughan, teaches the device of claim 1.
Sahin further teaches wherein a plurality of coping strategies is retained by said programmable scheduler and said monitor provides inputs to said programmable scheduler determine which of said coping strategies is appropriate (¶[0194] feedback that has proven effective before with the instant individual or other individual’s historically, ¶[0197] review of particular feedback styles effectiveness with the individual).
Regarding claim 21, Sahin, as modified by Vaughan, teaches the device of claim 1.
Sahin further teaches wherein said threshold levels are modified by the scheduled activity (¶[0191] the detection of atypical behavior is based on a correlation with previous scheduled activities and results).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L STEINBERG whose telephone number is (303)297-4783. The examiner can normally be reached Mon-Fri 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.L.S/           Examiner, Art Unit 3792     

/LYNSEY C Eiseman/           Primary Examiner, Art Unit 3792